          Case 5:19-cv-00059-VKD Document 1 Filed 01/04/19 Page 1 of 10
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


          Scott Johnson,                             Case No.

                  Plaintiff,
                                                  Complaint For Damages And
            v.                                       Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
          Grand Prix Mountain View LLC,              Act; Unruh Civil Rights Act
       a Delaware Limited Liability
          Company;
       Island Hospitality Management
          III, LLC, a Delaware Limited
       Liability Company; and Does 1-10,

               Defendants.


           Plaintiff Scott Johnson complains of Grand Prix Mountain View LLC, a

   Delaware Limited Liability Company; Island Hospitality Management III,

   LLC, a Delaware Limited Liability Company; and Does 1-10 (“Defendants”),

   and alleges as follows:



              PARTIES:

          1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

      level C-5 quadriplegic. He cannot walk and also has significant manual

      dexterity impairments. He uses a wheelchair for mobility and has a specially

                                                
                                                 
      Complaint
      
          Case 5:19-cv-00059-VKD Document 1 Filed 01/04/19 Page 2 of 10
      

    equipped van.
        2. Defendant Grand Prix Mountain View LLC owned the real property
    located at or about 1854 W. El Camino Real, Mountain View, California, in
    February 2017.
        3. Defendant Grand Prix Mountain View LLC owned the real property
    located at or about 1854 W. El Camino Real, Mountain View, California, in
    April 2017.
        4. Defendant Grand Prix Mountain View LLC owned the real property
    located at or about 1854 W. El Camino Real, Mountain View, California, in
   August 2017.
       5. Defendant Grand Prix Mountain View LLC owned the real property
   located at or about 1854 W. El Camino Real, Mountain View, California, in
   September 2017.
       6. Defendant Grand Prix Mountain View LLC owned the real property
   located at or about 1854 W. El Camino Real, Mountain View, California, in
   October 2017.
       7. Defendant Grand Prix Mountain View LLC owned the real property
   located at or about 1854 W. El Camino Real, Mountain View, California, in
   December 2017.
       8. Defendant Grand Prix Mountain View LLC owned the real property
   located at or about 1854 W. El Camino Real, Mountain View, California, in
   January 2018.
       9. Defendant Grand Prix Mountain View LLC owned the real property
   located at or about 1854 W. El Camino Real, Mountain View, California, in
   March 2018.
       10.Defendant Grand Prix Mountain View LLC owned the real property
   located at or about 1854 W. El Camino Real, Mountain View, California, in
   October 2018.


                                          
                                           
      Complaint
      
          Case 5:19-cv-00059-VKD Document 1 Filed 01/04/19 Page 3 of 10
      

        11.Defendant Grand Prix Mountain View LLC owns the real property
    located at or about 1854 W. El Camino Real, Mountain View, California,
    currently.
        12.Defendant Island Hospitality Management III, LLC owned Residence
    Inn located at or about 1854 W. El Camino Real, Mountain View, California,
    in February 2017.
        13.Defendant Island Hospitality Management III, LLC owned Residence
    Inn located at or about 1854 W. El Camino Real, Mountain View, California,
    in April 2017.
       14.Defendant Island Hospitality Management III, LLC owned Residence
   Inn located at or about 1854 W. El Camino Real, Mountain View, California,
   in August 2017.
       15.Defendant Island Hospitality Management III, LLC k owned Residence
   Inn located at or about 1854 W. El Camino Real, Mountain View, California,
   in September 2017.
       16.Defendant Island Hospitality Management III, LLC owned Residence
   Inn located at or about 1854 W. El Camino Real, Mountain View, California,
   in October 2017.
       17.Defendant Island Hospitality Management III, LLC owned Residence
   Inn located at or about 1854 W. El Camino Real, Mountain View, California,
   in December 2017.
       18.Defendant Island Hospitality Management III, LLC owned Residence
   Inn located at or about 1854 W. El Camino Real, Mountain View, California,
   in January 2018.
       19.Defendant Island Hospitality Management III, LLC owned Residence
   Inn located at or about 1854 W. El Camino Real, Mountain View, California,
   in March 2018.
       20.Defendant Island Hospitality Management III, LLC owned Residence


                                           
                                            
      Complaint
      
          Case 5:19-cv-00059-VKD Document 1 Filed 01/04/19 Page 4 of 10
      

    Inn located at or about 1854 W. El Camino Real, Mountain View, California,
    in October 2018.
        21.Defendant Island Hospitality Management III, LLC owns Residence
    Inn (“Motel”) located at or about 1854 W. El Camino Real, Mountain View,
    California, currently.
        22.Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       23.The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       24.Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       25.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.



                                                
                                                 
      Complaint
      
          Case 5:19-cv-00059-VKD Document 1 Filed 01/04/19 Page 5 of 10
      

        FACTUAL ALLEGATIONS:
        26.Plaintiff went to the Motel in February 2017, April 2017, August 2017,
    September 2017, October 2017, December 2017, January 2018, March
    2018 and October 2018 with the intention to avail himself of its goods or
    services, motivated in part to determine if the defendants comply with the
    disability access laws.
        27.The Motel is a facility open to the public, a place of public
    accommodation, and a business establishment.
        28.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Motel.
       29.Unfortunately, even though there were parking spaces marked and
   reserved for persons with disabilities in the parking lot serving the Motel
   during Plaintiff’s visit, the access aisle of the van parking space had cross
   slopes that are above 2.1%.
       30.Finally, there were no “NO PARKING” warnings in many of the access
   aisles.
       31.Currently, the van parking stall and access aisle are not level with each
   other.
       32.Currently, there are no “NO PARKING” warnings in many of the access
   aisles.
       33.Guest rooms are another one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Motel.
       34.Unfortunately, the Motel’s website did not allow customers to book
   accessible guest rooms online.
       35.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       36.Plaintiff personally encountered these barriers.


                                              
                                               
      Complaint
      
          Case 5:19-cv-00059-VKD Document 1 Filed 01/04/19 Page 6 of 10
      

        37.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty.
        38.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        39.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       40.For example, there are numerous paint/stripe companies that will come
   and stripe level, van-accessible parking stall and access aisle and install proper
   signage on rapid notice, with very modest expense, sometimes as low as $300
   in full compliance with federal and state access standards.
       41.Plaintiff will return to the Motel to avail himself of its goods or services
   and to determine compliance with the disability access laws. He is currently
   deterred from doing so because of his knowledge of the existing barriers. If the
   barriers are not removed, the plaintiff will face unlawful and discriminatory
   barriers again.
       42.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00059-VKD Document 1 Filed 01/04/19 Page 7 of 10
      

    disability removed regardless of whether he personally encountered them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        43.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        44.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,    services,    facilities,   privileges,    advantages,   or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and


                                              
                                               
      Complaint
      
          Case 5:19-cv-00059-VKD Document 1 Filed 01/04/19 Page 8 of 10
      

                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                  with disabilities. 42 U.S.C. § 12183(a)(2).
        45.Under the 2010 Standards, access aisles shall be at the same level as the
    parking spaces they serve. Changes in level are not permitted. 2010 Standards
    502.4. “Access aisle are required to be nearly level in all directions to provide
    a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
    502.4 Advisory. Specifically, built up curb ramps are not permitted to project
    into access aisles and parking spaces. Id. No more than a 1:48 slope is
   permitted. 2010 Standards § 502.4.
       46.Here, the failure to provide level van parking space is a violation of the
   law.
       47.Under the ADA, public accommodations that own or operate a place of
   lodging have an obligation to “ensure that individuals with disabilities can
   make reservations for accessible guest rooms during the same hours and in the
   same manner as individuals who do not need accessible rooms.” 28 C.F.R. §
   36.302(e)(1)(i).
       48.Here, the Motel’s failure to provide disabled individuals the ability to
   book accessible guestrooms online through their website, like non-disabled
   individuals, is a violation ADA.
       49.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       50.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       51.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.


                                               
                                                
      Complaint
      
          Case 5:19-cv-00059-VKD Document 1 Filed 01/04/19 Page 9 of 10
      

    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        52.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       53.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       54.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       55.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)
       56.Although the plaintiff was markedly frustrated by facing discriminatory
   barriers, even manifesting itself with minor and fleeting physical symptoms,
   the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.






                                               
                                                
      Complaint
      
          Case 5:19-cv-00059-VKD Document 1 Filed 01/04/19 Page 10 of 10
      

            PRAYER:
            Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
          1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
          2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: December 31, 2018           CENTER FOR DISABILITY ACCESS


                                         By:
                                      ____________________________________
                                            Chris Carson, Esq.
                                               Attorney for plaintiff













                                              
                                               
      Complaint
      
